Exhibit 10.2 December 1, 2016 Steve Filton Senior Vice President & CFO UHS of Delaware, Inc. 367 South Gulph Road King of Prussia, PA19406 Dear Steve, The Board of Trustees of Universal Health Realty Income Trust, at today’s meeting, authorized the renewal of the current Advisory Agreement between Universal Health Realty Income Trust and UHS of Delaware, Inc. (“Agreement”) upon the same terms and conditions. This letter constitutes Universal Health Realty Income Trust’s offer to renew the Agreement, through December 31, 2017, upon the same terms and conditions.Please acknowledge UHS of Delaware’s acceptance of this offer by signing in the space provided below and returning one copy of this letter to me.Thank you. Sincerely, /s/ Cheryl K. Ramagano Cheryl K. Ramagano Vice President and Treasurer Agreed and Accepted: UHS OF DELAWARE, INC. By: /s/ Steve Filton Steve Filton Senior Vice President and CFO cc:Charles Boyle
